 I)ECISIONS OF NATIONAL LABOR RELATIONS BOARDOMC Stern Drive, a Division of Outboard MarineCorporation and Local 473, United Automobile,Aerospace and Agricultural Implement Workersof Americi. Case 13-CA-18095November 28, 1980DECISION AND ORDER1Y MEMBE'RS JENKINS, PENEI.LO, ANDZIMMERMANOn July 25, 1980, Administrative Law JudgeJames M. Fitzpatrick issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed a brief in answer to Respondent's ex-ceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,' find-ings,' and conclusions of the Administrative LawKRespondent excepts to the Adminlistrativ e Law Judgc's denial of itsInollon to strike the testimony (If enlployee Fencl on he grounds thait the(;encral Clounsll failed to produce a statement allegedly made by Fenclto the Regional Office. ()ur examination of the record convinces us thattlih alleged sat;llenrillt does not nlow, nor did it ever, exist. Accordingly,we agree with the Administrative Iav, Judge's denial of Respondenl'sotiollm II strike I encl's tesliiloilly See N' L. hRB. v. Seine and Line Fisher-mern's U ruon ,J San Pdro, aJiliated wilh SeauJrers International Union o'\¥ort/h i11icrita, .'1. ('10 [au/ Biazev lch d/b/a M.' I. Liberator], 374 F2d'(74, 97i (1th Cir 19'67), cert denied 389 UI S 911Responldent also, excepts to the exclusion of certain evidence it soughtto dmil itou the recold, ad to the denial rif its lmotion for a continu-ance W'e find hat the proffered evidence was not relevant to the issuesin this case and the Respondenlt was not prejudiced by its exclusion. Re-garditg the riiolion for conitinuance, we have carefully examined therecord anid cannot say that the Administrative Law Judge abused his dis-cretiotn when denying Respoldent's motion See Abrahamuon Chrysler-'ltmourlth Inc., 225 NLRB 923, fn. 1 11976).2 Respoindent has excepted I certain credibility findings made by theAdnilinst iralive aw Judge II is the Board's established policy not too',errule an administrative lawl' judge's resolutions with respect to credi-bility unless the clear preponlderance iof all iof the relevant evidence con-vinces us that the resolutionlls are incorrect Standard Dry Wall Produa.ts1,n., 9 NRB 544 (195()) enfd. 188 F2d 362 (3d Cir. 1951) We havecarefully cxanlined the record and find ino basis for reversing his findings.We have further considered Respondent's contention that the Administra-tive I aw Judge has cevidenlced a bias or at least an appearance of bias inthis proceeding We have carefully considered the record and attachedI)ecision ad find these charges unlsuppx)rted and without merit.Respondent's extenlsive exceptitons and brief challenge several factualfinditigs il the Adiministratis l.aw Judge's Decision-eg, exception 110to the finding "that there is lno evidence that when Muellenback gaveFencl a write-up l ()October 6 he said it was for removing the pink copyfront the Miltitnore write-up " This error is insignificant and does not un-dernmine the Administrative Llaw Judge's Decision. We have scrutinizedRespoiidellt's .tiler such xceptiins, and conclude that the errors. neitherseparately nor cunulatively, cast ay doubt on the Administrative LawJudge's fiiding that Resplondentt unlawsfully suspended anid dischargedFenclRespondent also excepts to the finding that employee Madsen observedlencl searching tlhrough his toolbox on Octrber 5 for the pink copy of awriteup 'Ihe Administrative l.aw Judge inadvertently placed this eventon October 5 rather than October , ad we hereby correct this error.253 NLRB No. 62Judge and to adopt his recommended Order, asmodified herein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,OMC Stern Drive, A Division of Outboard MarineCorporation, Waukegan, Illinois, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as somodified:1. Substitute the following for paragraph l(a):"(a) Suspending or discharging employees forengaging in union or other protected concerted ac-tivities."We note tlhat the reritaii ng evidence of the events t1tl ()ctober 5 still sup-ports the Adninlisiratise aw Judge's finding that Fendcl. in response torepeated requests fir the pink copy, stated that he did rnot have itFinally, Respondent, citing Columbus C'oted Frabri. Division of BordenC'hemicaul, Borden, Inc., 202 NLRB 932 (1973), excepts to the Administra-tivse l.aw Judge's reliance on previous "writeups" ie, warnings) as evi-dence of the animosity that Industrial Relations Director Parks heldtoward Fencl and his union activities. We find this exception withoutmerit In Columbus Crted Iabrics, the parties agreed that a steward.who wished to discuss a possible grievance with the grievant and theforeman involved during working time, must obtain the permission of hisforeman. Because failing to obtain a foreman's permission clearly trans-gressed that pricedure, and would not be a reasonable oversight by a ste-ward, 'we held that, under the circumstances, the respondent's warning totstewards fr ignoring that rule was not unlawfulHowever, we have also held, as the Administrative Law Judge noted,that etrployces who pursue in good faith an alleged mistaken interpreta-lion of a collective-bargaining agreement are nonetheless still engaged inprotected activity and do niot forfeit the protections of the Act. SeeStandard ggregut ('orp., 213 NLRB 154, 159 (1974); he Singeir Compa-ny. Climate C (ntrol Division, 198 NLRB 870, fn 5 11972). We believe thatFencl's activities were good-faith attempts to process grievances, and thatthe alleged violations of the grievance procedure were, at most, techni-cal, and certainly were not so clearly transgressions as to remove saidgrievance activity from the protections of the Act. As evidence ofFencl's good faith, we note that his use of working time to conduct unionbusiness other than processing grievances ceased once all arbitrator ruledthat such activity violated the collective-bargaining agreement' The Administrative Law Judge found that Fenl's suspension anddischarge violated Sec. 8(a)(4) as well as Sec. 8(a))3) We find it unneces-sary to pass on the 8(a)(4) portion of the complaint Fenl's remedywould remain the same, in any event We do find, however. in agreementwith the Administrative Law' Judge, that, by giving unexcused absencesto employees Fencl and Madsen, who gave last-minute notice that theywould be absent from work, after it learned that they went ito the Board'sRegional ffice in Chicago. Respondent interfered with the statutlorilyprotected right to file charges and present testimony to the Board In sofinding, we nte that Respondent had in the past granted excused ab-sences to employees who had notified the Company at the last minutethat they would be absent for routine rather than urgent reasons.Member Penello agrees that Respondent interfered with slatutoryrights under these circumstances, but does not rely on E. H. Limited d/b/a Earringhouue Imports, 227 NLRB 1107 1977), enfiorcement denied ubnom. Servicr Emnployeev Inrternatona Unionl .I.Local 25(0, AFL -C'IO. (X)F.2d 30 ([)D.C Cir 1979), in which he dissentedWe also find it unnecessary to rely on the Administrative a'w Judge'sdiscussiotn in sec 111,C, of his Decision, of waiver of employee rightsWe shall modify the Administrative Law Judge's recommended ()rderand the accompanying notice to accord with our usual reinstatement lan-guage486 OMC STEFRN DRIVE42. Substitute the following for paragraph 2(a):"(a) Offer Donald Fencl immediate and full rein-statement to his former position or, if that positionno longer exists, to a substantially equivalent posi-tion, without prejudice to his seniority or otherrights and privileges previously enjoyed, and makehim whole for any loss of earnings or benefits hemay have suffered by reason of Respondent's dis-crimination against him as set forth in the sectionof this Decision entitled 'The Remedy."'3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPI OY ESPOSTED BY ORDER OF THENATIONAL LABOR REILATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT suspend or discharge employ-ees for engaging in union or other protectedconcerted activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in exercising rights guaranteed by Section7 of the Act.WE WILL offer Donald Fencl immediate andfull reinstatement to his former position or, ifthat position no longer exists, to a substantiallyequivalent position, without prejudice to hisseniority or other rights and privileges previ-ously enjoyed, and WE WILI. make him wholefor any loss of earnings or benefits suffered byreason of the discrimination against him, withinterest.WE WILL. expunge from our records the re-ports from thepersonnel department dated Oc-tober 6, 1978, relating to the suspension ofDonald Fencl on October 6 and his dischargeon October 10, 1978.OMC STERN DRIVIE, A DIVISION 01OUTBOARD MARINE CORPOR\ I IONDECISIONSTATEMIN I O 1 HtU CASEJAMES M. FITZPATRICK, Administrative Law Judge: Inthis case a clever personnel official maneucred a con-tentious shop steward into blatant insubordination andthen fired him. As found below, this ploy was unlawfuldiscrimination. The steward should have his job backplus his lost earnings.This proceeding arises from unfair labor practicecharges filed October 2 and amended October 13, i978,'by Local 473, United Automobile, Aerospace and Agri-cultural Implement Workers of America, herein calledthe Union, against OMC Stern Drive, A Division of ()ut-board Marine Corporation, herein called Responden.l ()nDecember I a complaint based on these charges issuedalleging that Respondent had engaged in unfair laborpractices proscribed by Sections 8(a)(1), (3), and (4) ofthe National Labor Relations Act, as amended, hereincalled the Act. Before answering Respondent moved fora more definite statement, which was granted in part byorder on December 20, and additional information wasprovided Respondent on January 5, 1979. Thereafter Re-spondent answered the complaint and subsequently at thehearing verbally enlarged its answer admitting jurisdic-tional allegations, admitting that it had suspended em-ployee Donald Fencl on October 6, admitting it dis-charged him on October 10, and has not since reinstatedhim, but denying it did so because he engaged in unionactivity or other protected, concerted activity consistingof the filing and processing of grievances or because hegave testimony to the National Labor Relations Board.Thus, the issue in dispute is Respondent's motive in sus-pending and terminating Fencl. The matter was heardbefore me at Chicago, Illinois, on April 30, May through 4, and May 9, 1979.Based on the entire record, including my observationof the witnesses, and consideration of the briefs of theGeneral Counsel and Respondent, I make the following:FINDIN(S OF FACII. THE EMPLOYERRespondent is a corporation engaged at Waukegan. Il-linois, in the manufacture of marine motors and accesso-ries. In these operations it annually receives at its plant inWaukegan materials valued over $50,000, which areshipped directly to it from outside Illinois, and annuallysells products valued over $50,000, which it ships fromits plant directly to points outside Illinois. Respondentemploys over 400 persons and is an employer engaged ininterstate commerce.I All dates herein are in 1978 unless olhervl,e ilndicated487 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe management structure in Respondent's plant is notmaterial to this case, except for its director of industrialrelations, James Parks, and two supervisors, James Muel-lenback and Michael Miltimore. The plant works threeshifts, 5 days a week, Monday through Friday.II. THIE UNIONThe Union is a local labor organization affiliated withUnited Automobile, Aerospace and Agricultural Imple-ment Workers of America. Since its certification by theBoard in 1962 it has represented Respondent's produc-tion and maintenance employees at its Waukegan facili-ties regarding their terms and conditions of employment,and has engaged in collective bargaining on their behalfwith Respondent which has resulted in a series of collec-tive-bargaining agreements applicable to them. The cur-rent greement, effective August 11, 1977, was agreed toat the end of a 3-month strike.III. tIHI ALLEGED UNFAIR ABOR PRACTICESA. Background1. The grievance procedure problemUnder the current collective-bargaining agreement(and presumably under prior agreements as well) the di-rection of the work force, including the discipline anddischarge of employees, is reserved to management.Strikes and lockouts are prohibited and employees maynot leave work without permission. Instead, an elaboratefive-step grievance procedure is provided with bindingarbitration as the sixth step. Other union activity in theplant is limited by the following provision:It is agreed that there will be no union activityduring scheduled working hours other than that ap-propriate to the enforcement of this Agreementthrough the grievance procedure as herein pro-vided.This trade-off thus purports to circumscribe not only theconstitutional and statutory right to strike, but also to re-strict union activity during working hours to participa-tion in the grievance procedure. Prior to the currentagreement this provision was liberally construed topermit union officials to engage in a variety of union ac-tivities in the plant not directly involving grievances. Butthey were not paid by the Company for time spent insuch activities.During the prior agreement from 1974 to 1977 thegrievance apparatus had not worked to the satisfaction ofthe parties. In the Company's view the Union abused thegrievance procedures. The Union placed the blame onIndustrial Relations Director Parks, accusing him of anegative attitude toward all issues grieved. In fact, inFebruary 1977 when the Union gave notice of intent tonegotiate changes in the agreement it suggested to highermanagement that Parks not participate in the negotia-tions.2The Company promptly rejected the suggestion' The Union's letter of intent to modify the agreement was signed byWalter Ryhicki, president of the Local, William Caldwell, grievancechairman, and Donald Fencl, chairman of the union bargaining commit-that Parks be excluded from the bargaining. During thenegotiations, which eventually resulted in a strike settle-ment and the current agreement, the grievance proce-dure problem was thoroughly discussed. In an effort toimprove the climate for agreement the Union verballypledged not to abuse the grievance procedure.A few weeks after the current agreement took effecton August 11, 1977, management began strictly enforcingthe above-quoted contractual provision limiting in-plantunion activity to grievance procedures and also beganstrictly construing the grievance procedures themselves.This approach met resistance from union officials whoendeavored to continue past practice. The events leadingup to Fencl's suspension and discharge were a part ofthis on-going controversy.2. Participation of Fencl in grievancesFencl began working for Respondent in 1971. Duringthe 4 years prior to his discharge on October 10, 1978,he worked as a salvage motor drive repair mechanic inthe salvage department under the supervision of JamesMuellenback. From 1974 on he was union steward onthe day-shift for his own and one or more other depart-ments. In addition, at various times in 1977 and 1978, heserved as union committeeman on the day-shift for thewest-end area of the plant. During contract negotiationsin 1977 he served as chairman of the union negotiatingcommittee (although President Rybicki was the Union'sprincipal spokesman). He also was a member of theUnion's executive board, having been elected sergeant-at-arms in 1976. Throughout his employment with theCompany he actively engaged in a variety of union func-tions including the processing of grievances. Since themost recent collective-bargaining agreement became ef-fective in August 1977, and while he was actively work-ing,3he was responsible for filing one-third of all thewritten grievances filed in the plant.Apart from the merits of these grievances, Parks tookthe position that under the new agreement even proce-dural details in the grievance process must be strictly ad-hered to. In an effort to enforce this interpretation withrespect to Fencl he took various adverse personnel meas-ures calculated to limit his union activities. For example,on occasion Parks decreed that Fencl should not be paidfor time he said he spent processing grievances. Numer-ous warnings, which were memorialized in writing andplaced in his personnel file, were given for alleged tech-nical defects in using the grievance procedures. Thesewarnings included such subjects as spending excessivetime in processing grievances; omitting the first or verbalstep and commencing with the second or written step;joining with another steward to assist in a grievancewhich the other steward was processing; and the tardytee and the alleged discriminatee in the present matter. All of these per-sons were also employees of the Company The effort to unseat Parks aschief company negotiator, as well as considerable other evidence in therecord, amply demonstrates the personal animosity between Parks andsome union officials, including Rybicki and Fencl.: Hetween August IS, 1977. and May 25, 1978. the Union filed 127written grievances, 45 of them by Fenc From May 25 to August he,Was on medical leave From August I, 1978, through October 31, 1978,the tinioln filed 29 written grievances. 8 by Fencl488 OMC STERN DRIVEfiling of a union activity pass reporting the time he hadbeen engaged in a grievance. Beyond this, he was givenadditional warnings for engaging in union-related activi-ties which management contended were not appropriate-ly within the definition of grievance procedures. Fenclresponded to these various measures by filing numerousgrievances on his own behalf based on them. A runningbattle developed between Fencl on the one hand andParks and Muellenback on the other regarding Fencl'sunion activities (including his grievance procedure activi-ty).Assuming, without finding, that Fencl's liberal con-struction of the agreement was erroneous, none of the in-cidents in which he was involved were serious defaultsin his own employment obligations. Almost all involvedhis activity as a union functionary in matters not directlyrelated to his own job. Job wise, some delay in his ownwork likely resulted. But he was good at his job and thisrecord does not establish that the Company suffered anymeasureable loss as a result of his time spent in union ac-tivities. Even assuming, again without finding, thatParks' contract interpretations were sound and that basedon them management properly could have rejectedgrievances which were technically defective or couldhave protested to the Union that its representative wasnot operating correctly, such would not justify discrimi-nation against Fencl, the employee, because Fencl, theunion representative, made mistakes. Chrysler Corpora-tion, 228 NLRB 486, 490 (1977); Consumers Power Co.,245 NLRB 183 (1979). Such repeated discrimination sub-stantially adds to the total evidence of Parks' animositytoward him and the union activities in which he en-gaged.In addition to his duties as a steward and area commit-teeman, which involved him in the grievance procedures,Fencl was also engaged in other union activities in theplant in his capacity as chairman of the Union's health,education, and welfare committee. Regarding such activ-ity Parks issued him a "final written warning" on Sep-tember 23, 1977, which read as follows:We take this means to advise you that if you contin-ue to lose time from your work as a result of activi-ties not specifically covered under the contract, youwill be subject to a disciplinary layoff and other ap-propriate disciplinary action.This is your final written warning.By a first-step grievance Fencl endeavored to verballypersuade his supervisor James Muellenback to withdrawthe warning. Muellenback refused, in effect taking theposition that under the collective-bargaining agreementthe only union activities which could be approved werethe processing of grievances. But he suggested Fenclcould talk with Parks. Fencl then went to Parks whotook the same position, telling Fencl he should let Parksworry about the health and welfare of the employees. Hetold Fencl to refrain from that sort of activity. Accord-ing to Fencl, as he was leaving, Parks said, "Let me tellyou something right now. If you don't refrain from yourunion activities, this corporation- I will personallysee-I will get rid of you one way or the other." I findthat Parks made this remark and that his reference tounion activities, taken in context, meant union activitiesother than the processing of grievances. In testifyingParks categorically denied that he said he or the Compa-ny was going "to get Fencl." But he did not report ex-actly what was said in the conversation although he ad-mitted it occurred. Fencl, on the other hand, recalled thewords used. Because of his greater specificity, I credithis version. The comment of Parks is a clear indicationof his conscious policy to take personnel action againstFencl for union activities in the plant beyond what Parksconstrued as appropriate processing of grievances andsupports the findings made hereinafter that the ultimatesuspension and discharge of Fencl were unlawful dis-criminations. Star Expansion Industries Corporation, 164NLRB 563, 565 (1967).B. he Discharge of Fencl1. The absences of October 2a. Fencl absenceOn Monday, October 2, Fencl did not report for workat the Waukegan plant. Instead, he went with Rybicki tothe Board's Regional Office in Chicago. Prior to thecommencement of his shift he telephoned the guard atthe plant gate with the message that he would not be infor work because of personal business reasons. The guardinformed Muellenback.According to Fencl this was a normal way of inform-ing the Company of an absence. Evidence of past prac-tice indicates that it was one of several methods in useand was within the range of methods which employeesreasonably might expect would be acceptable to theCompany. The most acceptable method was substantialadvance notice in writing. Thus, about a year earlier onOctober 24, 1977, Rybicki had written a note to his su-pervisor that he would be on union business the next dayand would not be at work. And in connection with thesame occasion the Union's recording secretary sent Parksa notice on October 24, 1977, informing him that Ry-bicki, Fencl, and three other employees would be absentthe following day "due to union related responsibilities."However, a day's advance notice was not always given.Thus, a few weeks later, on November 14, 1977, the re-cording secretary gave Parks a note informing him thatRybicki and Fencl "will be absent today from the plantfor the purpose to transact union business." And on Feb-ruary 20, 1978, the union president and recording secre-tary after the fact gave Fencl's supervisor an explanationof the reasons why he had been absent 3 days earlier.They explained that he had been given a last minute no-tification by the union president to go to the Board's Re-gional Office in Chicago and noted that Fencl had calledin to have himself excused. Several days notice wasgiven on June 6, 1978, when Recording Secretary An-derson informed Parks in writing that she and two otherswould be absent on union business for 2 days the follow-ing week. On that occasion Parks excused the absences.In the other instances noted above it would have beennormal, if such absences were unexcused, for such to berecorded in some fashion. Fencl's personnel file reveals489 I)FCISIONS OF NATIONAL LABOR RELATIONS BOARDno such information and I infer that the absences notedabove in fact were excused. An employee received nopay when absent, whether excused or not. The adversesignificance of not being excused was that a memoran-dum of that fact was placed in the employee's personnelfile.One obvious advantage of advance notice of an ab-sence is that management more conveniently may reas-sign employees to fill in for the absent person where nec-essary. Apparently that was not a significant problem onprior occasions when Fencl was absent and prior noticewas given before commencement of the shift. However,his supervisor, Muellenback, testified that on October 2he pulled other employees off different work areas toperform Fencl's job. He gave no details as to whethersuch reassignments would have been easier had he hadgreater advance notice. Although I take his word that hein fact reassigned replacements for Fencl, he did not ex-plain why replacements were necessary on that day. Thenature of Fencl's work was not such that his absence or-dinarily kept others from doing their jobs. He was a sal-,age motor drive repair mechanic in department 43. Al-though a total of eight employees performed work ofthat nature, only he and Richard Miller regularlyworked in that department, the other six being loanedout to other departments. He and Miller did not work onan assembly line so that assembly line employees werenot held up by their absence. The consequence of theirabsence was that the work not performed had to be donelater. In these circumstances I find that there was no se-rious production delay created by Fencl's absence onOctober 2. The only apparent delay would have been theI-day delay in his own work and Muellenback in factwas able to avoid that by reassigning others to cover thejob.At the Board's office in Chicago, Rybicki, accompa-nied by Fencl, filed unfair labor practice charges againstthe Company. They were there the entire day. Fenclhimself did not file charges, nor did he give an affidavit,but he did consult with a Board investigator respectingRybicki's charges and answered some questions. I find hewas giving evidence within the meaning of Section8(a)(4) of the Act.b. Madsen absenceRybicki and Fencl were not the only company em-ployees in the Board's office that day. John Madsen, aninspector, also came to the office to file charges againstthe Union for not pressing a grievance against the Com-pany. Although he saw Rybicki and Fencl there he wasinvolved with a different matter and did not talk withthem. Like Fencl, he had telephoned the plant guardprior to commencement of his shift saying that he wouldbe absent in order to go to the Board to file a complaint.The guard made a note that his reason for absence was"personal" and informed his supervisor, Michael Milti-more. The method used by Madsen in informing theCompany of his intended absence further supports thefinding made above that telephonic notice prior to thecommencement of the shift on the day of absence was amethod which employees reasonably believed to be ac-ceptable notice.2. The refusals to excuse absencesa. Muellenback refuses to excuse FenclOn Tuesday morning, October 3, shortly after Fenclbegan working, Muellenback came to his work station toinquire why he had been absent the day before. Fenclsaid it was personal business and, when pressed, addedhe had been at the Board. Muellenback then left for ashort while and, on his return, informed Fencl his ab-sence would not be excused. Fencl explained that it wasimportant that he be at the Board office, but Muellen-back replied that he could have mailed a letter whichwould have provided a form showing Muellenback thathe had to be at the Board office. Whether Muellenbackmeant a letter to the Company or a letter to the Board isnot clear.It is apparent that Muellenback evaluated Fencl's ac-tivities on October 2 in making his determination as towhether or not to excuse him. He obviously consideredsome reasons for absence more important than othersand that he did not consider being at the Regional Officesufficiently important to outweigh whatever inconve-nience (if any) resulted from the shortness of the advancenotice which Fencl had given. This is clear from Muel-lenback's testimony indicating that he expected a day'sadvance notice. Yet on some prior occasions that amountof notice had not been required. Moreover, it is not clearfrom the record that the amount of lead time made anyreal difference. In either case, the Company did not real-ize his production for that day and, unless great inconve-nience attached to shorter notice as contrasted withlonger notice, there would seem as much reason toexcuse him in one case as in the other. What it comesdown to is that Muellenback did not consider his pres-ence at the Board office a good reason for being absentand used the shortness of advance notice as a substituterationale. Thus, Fencl's presence at the Board office re-garding an investigation under the Act was the reason hewas not excused.b. Miltimore refuses to excuse MadsenOn Monday, October 2, Madsen's supervisor, Milti-more, knew Madsen was absent and that he had called inprior to commencement of his shift with word that hewould be absent for personal reasons. At that point Mil-timore made no decision whether or not to excuse him.The next morning, October 3, shortly after Miltimore ar-rived, Madsen went to his office to advise him he hadgone to the Board the day before to file a charge. Milti-more gave no indication whether or not he was excused.He was uncertain about what to do and consulted firstwith his own immediate superior, Quality Control Man-ager John Koerber, then with Parks, because Parks wasmore knowledgeable regarding Board related absences.His final decision was that the absence was unexcused, adecision in which Parks concurred. Like Muellenback,they made an evaluation as to whether being at theBoard was a good enough reason for being excused andconcluded it was not. Miltimore reasoned that Madsen'sneed to be at the Board office had not arisen suddenlyand he could have given Miltimore more notice which490 OMC STERN DRIVEwould have been helpful. Just how helpful it would havebeen is not made clear. But the sequence of events doesmake clear that only after learning that Madsen was atthe Board office filing a charge did Miltimore and Parksdecide that that activity was not an adequate reason forbeing excused. Even though Miltimore denied that Mad-sen's presence at the Board had anything to do with thedecision, he and Parks of necessity evaluated the merit ofhis presence there and found insufficient merit. There isno dispute that some personal reasons for absence wereaccepted excuses even when notice of the absence wasshort. Absent some convincing evidence, not found inthis record, that Madsen's short notice created operation-al problems, his presence at the Board office instead of atwork was the "but for" reason he was unexcused.At or about 1:30 on Tuesday afternoon Miltimore in-formed Madsen he was not excused for Monday. Some-what later that day Madsen asked if he could have aword with him, saying he wanted to speak as a friend be-cause Miltimore over the years had treated him fairlyand he wanted to tell him in advance that he mightgrieve the matter of the unexcused absence. Accordingto Miltimore, he expressed his own appreciation ofMadsen coming to him on a friendly basis, as opposed toan employer employee relationship. He acknowledgedthat grieving the matter was definitely Madsen's rightand he would not take it personally.Just before quitting time that afternoon Madsen alsotalked with Fend, his shop steward, about not being ex-cused for the day before. He told him he had been absentand had tried, unsuccessfully, to get excused. From thetestimony of Madsen and Fencl it is clear that Fencl un-derstood Madsen already had talked with Miltimore. Hethus had some reason for thinking that a first verbal stepgrievance already had occurred.4Because it was late inthe day Fencl told him they should wait until the nextday when there would be more time to investigate andprocess the matter.3. The grievances over refusal to excuse absencesOn Wednesday, October 4, Fencl filed two grievancesprotesting the refusals to excuse the absences of himselfand Madsen on October 2.a. The Fencl grievanceAt or about 9 a.m., Wednesday, Fencl handed Muel-lenback the grievance concerning himself. According toMuellenback, whom I credit in this respect, he and Fenclhad no conversation respecting it. He simply acceptedthe written grievance subsequently turning it over to thepersonnel department. It is clear that he did not refuse toaccept the document or refuse to process it on theground that the first-step verbal discussion had beenomitted.b. The Madsen grievancePrior to the start of their shift on Wednesday, Fencland Madsen again talked about Madsen's grievance.Madsen indicated he still wished to pursue the matter' The collective-hargaining agreement prov ides thai the first step it agrievance may be perforrmed by either the employee or a shop stewardand asked Fencl to speak with Miltimore. Around 9:15 inthe morning, Fencl asked Muellenback for a union activi-ty pass (which would allow him to leave his work sta-tion to engage in his steward functions), explaining tohim that Madsen had an unexcused absence for October2 and wished to grieve the matter to the next step andthat Fencl would attempt to avoid putting the grievancein writing. Muellenback issued him the union activitypass so he could talk to Miltimore and Madsen.Fendcl then went to Miltimore's office. He told him hehad spoken the day before with Madsen and that he un-derstood Miltimore would not excuse him. He saidMadsen wished to pursue the issue but Fencl also askedMiltimore to excuse Madsen. Miltimore refused. Fenclthen indicated that, although Madsen had wished topursue the issue, he would like to talk to him again tosee if he still was of the same mind. Miltimore gave himpermission to talk with Madsen at his work station.Fencl then talked with Madsen informing him that Milti-more would still not excuse him. Madsen said he wishedto put the grievance in writing so Fencl returned to hisdepartment and wrote up the grievance. He then re-turned to Madsen who signed it and then went back toMiltimore whom he again asked to reconsider. Heargued that Madsen had not been an absentee problemand that the matter in reality had been taken care of bythe steps Miltimore had already taken. Miltimore held tohis refusal to excuse Madsen so Fencl handed him thegrievance. At Fencl's request he initialed the union activ-ity pass and noted the time. Fencl then returned to hisdepartment where he filed the union activity pass in thetimecard box.A short while later Miltimore came to Fencl and askedhim to retrieve the union activity pass because hethought he had noted the wrong time on it. Fencl re-trieved the pass and commented that since they had beenthrough the first step of the grievance he should mark itas the second step. He did so. For his part Miltimorechanged the time noted on the card. Fencl then redepo-sited the pass in the timecard box. Although Miltimoredenies that Fencl made any notations on the card thecard in fact is marked step 2. Accordingly, I do notcredit Miltimore's denial that Fencl made the notation.As of October 4, Fencl had reason to believe Madsenhad verbally discussed the grievance with Miltimore theday before, thereby fulfilling the first step of the griev-ance. The testimony of Fencl, which I credit, also showsthat on October 4, prior to the filing of the writtengrievance, he verbally asked Miltimore to excuse Madsenand Miltimore refused. In testifying about their conversa-tion on October 4, Miltimore said Fencl asked him if hehad not excused Madsen for his absence on October 2and that he replied he had not. He testified that Fenclthen stated his wish to go into the department and speakwith Madsen, to which Miltimore gave his approval. Bya leading question from Respondent's counsel he wasthen asked whether that was all that was said in the con-versation and he responded, "the best I can recall." I donot consider this a positive denial under oath that theconversation occurred in the manner testified to byFencl. Accordingly, I credit the Fencl account.491 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSometime later in the day, Miltimore conferred withParks who wrote out in handwriting an answer to, or thefirst step disposition of, the Madsen grievance, denying iton the ground there was no necessity for Madsen to beabsent on October 2 because he could have mailed his in-formation to the Board. In addition, the response statedthat, in violation of the contract, there had been noverbal discussion of the grievance. Parks also wrote outa draft of a disciplinary warning or writeup to Fencl foromitting the first step of the grievance. I find these weredecisions of Parks in which Miltimore concurred. I basethis on the fact that Miltimore was unfamiliar with thegrievance process, this being his first experience. I inferhe was not particularly familiar with the grievance pro-visions in the collective-bargaining agreement. Whenasked on cross-examination as to when he decided it wasimportant to issue Fencl a writeup, he replied, "sometimeafter he had presented me with the grievance and Ibecame fully aware of the fact that I had not had the op-portunity to respond to it verbally in the first step." Inthe circumstances it is reasonable to infer that Parkshelped him become "fully aware."It is appropriate to note here that the so-called wri-teups used to reprimand or warn employees are on astandard form called the report from personnel depart-ment. This is in triplicate, the top copy being white anddesignated for the personnel department, the middlebeing yellow and designated for the employee's supervi-sor, and the bottom being pink and designated for theemployee. At the time Parks wrote out the language forthe writeup to Fencl, he told Miltimore that when he de-livered it to Fencl (which was expected to occur thenext day) he should make sure he retrieved the pinkcopy. In his own testimony Parks explained that he spe-cifically instructed that all three copies be returned be-cause he had no doubt that a formal disciplinary hearingon the matter would result. Thus, he already had con-cluded that a serious disciplinary issue would be made ofthe alleged bypassing by the steward of the first step ingrieving. When Miltimore left him on the evening of Oc-tober 4, both the response to the grievance and the wri-teup were still in Parks' handwriting, his intent beingthat his secretary would type them up the followingmorning for Miltimore's signature.4. Miltimore's writeup of Fencla. Delivery of the writeup on ThursdayAt or about 8 in the morning on October 5, afterParks' drafts of the response to the Madsen grievanceand the writeup of Fencl had been typed, Miltimorecame to the personnel office, read them over, and signedthem. It is possible that he felt some uncertainty aboutthem because he did nothing further regarding them untilshortly after 11 a.m. when he approached Madsen at hiswork station and asked him if he had talked with Fenclabout writing a grievance. Madsen replied he had spokenwith Fencl. Miltimore then asked when Fencl had ap-proached him, to which Madsen responded that it hadbeen shortly after break time during a lull in the workand that Fencl had a union activity pass.From Madsen, Miltimore went to Fencl, presentinghim with the writeup in triplicate. Fencl refused to agreeto its contents or to sign it. He removed the pink em-ployee copy and put it in the top of his toolbox. Milti-more asked him to return the pink copy. He not onlyhad his instructions from Parks, but his own practice indispensing writeups had been to return all copies to thepersonnel department. But such was not universal prac-tice in the shop. Parks testified that sometimes employeeskept the pink copy when they first were handed wri-teups. And the practice that Fencl (who had receivednumerous writeups) had followed with Muellenback wasto keep the pink employee copy when the writeup wasfirst handed to him. On this occasion when Miltimorequestioned his retention of the pink copy Fencl told himthat the normal procedure which he had always fol-lowed was to keep the pink employee copy. Based onthe testimony of Miltimore I also find that Fencl said thepink copy was his, that he was the one written up, thathe was entitled to it, that it was going to his lawyer, andthat they would find out who Miltimore was. Thus, it isclear that from the time the pink copy first came into hishands Fencl asserted it was evidence to be used later onhis behalf. Miltimore left without the pink copy.Later during the lunch break, Madsen asked Fencl ifhe could see the writeup. Fencl showed it to him andthen Madsen returned it to Fencl. Fencl also showed thepink copy to Muellenback who read it and asked what itwas all about. Fend replied he thought it was about hisnot having a union activity pass and not following theproper procedure. Muellenback then checked his ownrecord of union activity passes which showed that hehad issued one to Fencl and he said, "I don't know whatit's all about." Fencl expressed the view that the writeupshould be pulled from his record. Muellenback agreed tolook into it and get back to him.What happened to the pink copy after that is unclear.Fencl testified that the last time he saw it was whenMuellenback handed it back to him after checking hisown records, at which point Fencl put it in the top of hisown toolbox along with a lot of other papers. Heplanned on giving it to the union attorney, but latercould not find it.b. Miltimore seeks return of the pink copyA short while after the conversation between Fencland Muellenback, Miltimore came to Fencl's work sta-tion and requested the return of the pink copy of his wri-teup. Fencl replied that he had talked with his own su-pervisor about it, that the matter was in the grievanceprocedure, and that he needed the pink copy for process-ing of the grievance. Thus, he again asserted the eviden-tiary nature of the document. He said that as soon asMuellenback got back to him with an answer and hehimself was able to make a copy of it, he would behappy to return the original. Until he received theanswer from his supervisor he would keep the documentas union property.492 OMC STERN DRIVEc. Muellenback with Miltimore seeks return of thepink copyAround noon Miltimore solicited the assistance ofMuellenback in retrieving the pink copy. Together theyapproached Fencl at his work station and, according tothe testimony of Fencl given on cross-examination,which I credit, Muellenback began by responding toFencl's earlier verbal request that the writeup be pulledfrom his record by saying that he could not pull it andthat it would stay as such.5Muellenback continued thathe wanted the pink copy returned. Fencl replied heneeded it to process the grievance, that at that time hewas unable to return it to him, and, besides, he did nothave it. Muellenback asked where it was. Fencl repeatedhe did not have it and Muellenback again asked himwhere it was. Fencl then said he was on his way to hislawyers. Muellenback asked him who his lawyer was.Fencl answered that it was Jed Stone. At the time Stone,attorney for the Union, was engaged with Parks andothers in an arbitration hearing involving Rybicki beingheld in the company office. Muellenback told him to tryto get it back from Stone. Fencl pleaded for a little time.Muellenback asked him what he needed time for, towhich Fencl replied, "I have to check it out, where it'sat." But the two supervisors indicated they wanted thepink copy immediately. Fencl replied, "I can't give it toyou. I don't have it."Based on the testimony of Madsen, who was observingfrom some distance and whom I credit in this respect, Ifind that in the presence of the two supervisors, Fenclsearched through his toolbox and other personal belong-ings without finding the pink copy. Fencl offered, ac-cording to both Muellenback and Miltimore, to go withthem to the company office to see if attorney Stone hadit. Miltimore replied he would check it out. Both super-visors then left.Miltimore went to his own office and attempted, with-out success, to telephone those involved in the arbitra-tion hearing. They were all out to lunch. Around I p.m.he went to the vicinity of the company office to awaittheir return. When they arrived he spoke with Parks, ap-parently not talking at all with Stone. When Parks heardwhat had happened he took the white and yellow copiesof the writeup and told Miltimore that was fine, to donothing more, that he, Parks, would handle the situationfrom that point.I find that at the time of his conversation with the twosupervisors, Fencl looked for, but did not find, the pinkcopy and, in fact, did not know where it was. At otherpoints he testified credibly that he had many papers inhis toolbox, among his personal effects, and in the folderhe used for union matters. I infer these items were insome disarray, a fact which probably was obvious to thetwo supervisors.s Muellenback and Miltimore, both of whom gave an account of theconversation on this occasion, made no reference to this response byMuellenback. On the other hand, neither specifically denied that he madethe statements. Considering that neither gave as full an account of theentire conversation as Fenc did in the course of being cross-examined byRespondent's counsel, I credit the testimony of Fencl.d. Muellenback again seeks return of the pink copyAround 2 that same afternoon Muellenback againasked Fencl if he had recovered the pink copy and if hewould return it. Fencl replied he was unable to return it.Muellenback then said he had understood that eitherFencl or his attorney had it. Fencl then confessed that hehad misled him because he had needed a little time, ap-parently to locate the document. He said that althoughhe had looked all over for it, he could not find it, anddid not know what had happened to it. Consequently, hecould not return it.The above finding is based on the credited testimonyof Fencl. Muellenback's version of the conversationvaries somewhat. According to him, Fencl came to himand informed him he had lost the pink copy. Muellen-back then questioned him why he had told him he hadturned it over to his attorney when he had lost it. Fenclresponded by saying he had a duplicate copy. But Muel-lenback insisted on having the original. To the extentMuellenback's version differs from that of Fencl, I findhe was mistaken. I reach this finding because had Fencloffered him a substitute copy it would be likely that suchduplicate copy still exists. Yet none of the parties in thisproceeding produced such a copy. The exhibit offeredand received in evidence is a xerox copy of the originalwhite copy in the possession of Parks.e. Fencl inquires about the Miltimore writeupEarly Friday morning, October 6, Fencl inquired ofMuellenback whether Miltimore's writeup was goinginto his personnel record. Muellenback said he wouldfind out and get back to him. He then contacted the per-sonnel office and was informed that the writeup wouldremain in Fencl's personnel file. Apparently he then toldthis to Fencld who asked him what the disposition of itwas.6Muellenback replied that if Muellenback had thepink copy of the writeup (presumably to hand to Fenclat this point) the disposition would be on it. He toldFencl that if he had any more to offer on the matter heshould contact his union committeeman for the west-endarea.5. The Muellenback writeupa. Muellenback serves Fencl with his writeup andFencl keeps the pink copyShortly after noon on Friday Muellenback, accompa-nied by Miltimore, called Fencl out of his work area andhanded him another writeup, according to his testimony,because Fencl had removed the pink copy from the Mil-timore writeup. However, there is no evidence he saidthis at the time. The document itself is ambiguous. Itread as follows:During the course of the work shift, 10-5-78, youviolated the contract specifically Part 1, Paragraphr Ihis Is an apparent reference to hat portion of the wriieup form(report from personnel department) entitled "Disposition" in which personnel officials sometimes note the official hasis for the final dispositionof the problem493 )tDE'CISIONS OF1 NATIONAL. LABOR REI.ATIONS BOARD15 when you removed the part of the companyforms without authority, and Paragraph 19 whenyou failed to return that form as requested by amember of management. You subjected yourself toserious disciplinary action, including termination.The contract contains no part 1, paragraph 15, or para-graph 19. The language apparently refers to the factoryrules and regulations which contain a part I listing fac-tory rules, violation of which constitute cause for dis-charge. Rule 15 of part I bans, "theft from the Companyor from a fellow employee," and rule 19 bans "insubordi-nation to management by refusal to obey instructions, in-cluding failure or refusal to perform work assigned."All three copies of the writeup were together whenMuellenback handed it to Fencl and asked him to sign it.He did not sign it but in the portion of the form pro-vided for disposition he wrote the following:Completely unaware of the happenings which theyare talking about. If I did this I am now being ac-cused of theft that I am not guilty of.In the past that portion of the form had sometimes beenused for such notations. After making the entry, Fenclremoved the pink copy and handed the white and yellowcopies to Muellenback. Muellenback ordered him tohand over the pink copy also. He responded that Muel-lenback could not give a direct order to a union official.Muellenback repeated his order and Fencl again refused,indicating that the supervisor could do anything but hewould not receive anything.The two supervisors left. Muellenback returned thewhite and yellow copies to Parks who questioned himabout the fate of the pink copy.On the above facts I find that Fencl understood whatthe writeup was about and by making his notation on theform was pointing up its technical inaccuracy. I alsofind, based on the testimony of Muellenback that he "re-turned" the other copies to the personnel office wherehe spoke with Parks, that, as in the case of the Miltimorewriteup, Parks had originated the document although itwas signed by the supervisor.b. Muellenback orders Fencl to hand over the pinkcopy of the Miltimore writeupAccording to the uncontradicted testimony of Fencl,Muellenback accompanied by Miltimore again came toFencl's work area early Friday afternoon. Muellenbackordered Fencd to return the pink copy of the writeupwhich Miltimore had given him. Claiming to be acting inhis capacity as a union steward, Fencl responded that hedid not have it and was not returning it. Muellenback re-peated his order, warning Fencl he might be chargedwith insubordination and risked discharge if he refused.Fencl said he did not know what happened to the pinkcopy and that he did not have it. He further said thatanything in his union briefcase belonged to the Unionand he lacked authority to hand over such material, butin any case, he did not have it and could not deliversomething he did not have. Muellenback asked if he wasrefusing to hand it over. Fencl repeated his position. Thesupervisors then left.c. Parks suspends Fencl for refusing to hand over thepink copyAfter leaving Fencl, Muellenback reported immediate-ly to Parks that Fencl had twice refused to hand overthe pink copy. Parks then took over completely. He gothold of James Eckhart, the Union's west-end area com-mitteeman, had him sign out on a union activity pass,and with him proceeded to the vicinity of Muellenback'sdesk. From there he called to Fencl and, after some diffi-culty catching his attention over the noise of the plant,motioned him to come out of his work area and stand infront of Parks at Muellenback's desk. They engaged insome sarcastic interchange as to where Parks wishedFencl to position himself, in the course of which Fenclbent forward momentarily holding his hands in a prayer-ful position. Parks, obviously annoyed, told him to standupright.7Warning Fencl that his continued insubordina-tion would have the most serious consequences, Parksordered him to return the pink copy of the writeup.Except for Parks, the testimony of all others present in-dicates he used the singular, and I so find. By then, ofcourse, Fencl had received two pink copies. He askedwhat copy. Parks admonished him not to be cute that heknew what copy Parks wanted. Fencl said he did notknow what copy he was talking about and was notgiving him any pink copy because he did not know whathe was asking for. He added that anything he had hewas retaining as union property in his union briefcaseand was not turning over anything in his union briefcase.Parks again ordered him to turn over the pink slip andagain he refused on the ground he did not have it.With Fencl's second refusal to produce the pink copy,Parks directed Muellenback to sign out Fencl's timecardand told Fencl he was suspended pending a disciplinaryhearing the following Monday. He ordered him to leaveimmediately. Fencl demurred, saying he was scheduledto work 8 hours plus 2 hours' overtime. Parks said hewas trespassing and again ordered him to leave. Fenclreiterated that he was there to work the regular shiftplus overtime. He indicated they would have to ejecthim to get him out. Parks then left to get the police.Fencl went to wash up.Fencl testified that he asked Parks for something inwriting to allow him to leave, that Parks refused, andthat is why he was adamant about leaving. This accountis inconsistent with that of all other witnesses present, in-cluding Parks, Muellenback, and Eckhart. I find that, al-though Fencl may have been thinking he needed some-thing in writing, he did not verbalize the request untillater when the police arrived. Since it was in the middleof a shift, Fencl would have needed a pass for the plant7 Parks, Muelleiback, and Eckharl testified that Fencl got down on hisknees. But all three were biased against Fencl. Madsen, who was watch-ing from some distance, testified Fencl merely leaned over. In rebuttalFencl credibly denied that he kneeled down and further testified thatprior to that occasion he had undergone extensive surgery on both kneeswhich made kneeling, or any quick movement, difficult and painful. In allthe circumstances I find he did not get down on his knees.494 OMC STERN DRIVEguard to allow him to take his automobile out of theparking lot.d. Fencl is arrestedAfter going to the washroom, Fencl got coffee fromthe coffee machine and about 2 p.m. returned to hiswork area intending to ask Muellenback whether he wasissuing him a pass to get out of the plant and the parkinglot. He found Muellenback in the company of Parks, Mi-chael McNally (personnel supervisor and assistant toParks), and two municipal policemen.One of the police officers spoke privately with Fenclinforming him that Parks claimed he was trespassing.Fencl denied he was trespassing, saying he was there towork and that, although Parks had asked him to leave,he was trying to obtain the proper documents to leave.He said he wished to avoid terminating his own servicesunder the contract and needed something in writing stat-ing he was suspended or discharged, and giving him per-mission to take out his toolbox, the contents of whichwere worth $1,000. In an effort to mediate, the police-man turned to Parks telling him that all Fencl wantedwas a statement of why he was being terminated. Parksrefused to give any statement of reasons on the groundthat Fencl would learn the particulars at his disciplinaryhearing the following Monday. The policeman thenturned again to Fencl, who was going through his tool-box, and asked him to leave. Fencl refused.His mediation having failed the officer asked Parks ifhe wished to sign a complaint. Parks did so. The policethen handcuffed Fencl and escorted him from the plant.Fencl was formally charged with trespassing and dis-orderly conduct. On January 19, 1979, he was brought totrial and acquitted on both counts.6. The disciplinary hearingAt 2:30 in the afternoon of Monday, October 9, thedisciplinary hearing was held on Fencl's suspension.Parks and Plant Superintendent Ed Nelson representedthe Company. Fencl was assisted by Rybicki and Griev-ance Chairman William Caldwell.At this hearing Parks handed Fencl three more wri-teups, all dated October 6, the previous Friday, andsigned by Parks. The first charged him with gross insub-ordination on October 6 for refusing to hand over thepink copies of the two writeups he had received. Thesecond charged him with gross insubordination, sufficientto warrant discharge, for refusing to leave following hissuspension. The third charged him with continued insub-ordination justifying discharge by persisting in his refusalto leave thereby necessitating his arrest and removal. Al-though Fencl had seen none of these prior to October 9,all three purport to give him notice that, "A disciplinaryhearing will be scheduled for 2:30 p.m. on October 9,1978." On this occasion Fencl was apparently allowed tokeep the pink copy of all three of the writeups.The record does not reflect what, if anything, addi-tional transpired at the October 9 hearing. No final resultwas announced at that time but a further hearing wascalled for the next day, October 10, at 1:30 p.m. At thattime, the same persons being present, Parks announcedthat Fencl was discharged for an insubordinate attitude,his persistence in refusing to leave the plant even afterthe police had arrived and his forcing the Company tosign a complaint having him arrested in order to ejecthim from the plant.C. DiscussionThe questions here are presented in the context of alongstanding controversy over application of the collec-tive-bargaining agreement in which management has in-sisted on a strict, mechanistic interpretation and union of-ficials, notably Rybicki and Fencl, have insisted on amore flexible construction. But the meaning of the con-tract is not the crucial issue. The legality of those provi-sions and the validity of either party's interpretation ofthem are matters which.it is unnecessary to reach in thisDecision. For the purposes of this case it may be as-sumed, without finding, that management is entitled to itsversion. Such approach, however, does not insulate Re-spondent from an evaluation of its conduct, includingmeasures taken in accordance with its claimed applica-tion of the contract, in determining causal relationshipsand motives which resulted in the suspension and dis-charge of Fencl. Only if the contractual provisions con-stitute a clear and unmistakeable waiver of the employeerights involved in the particular incidents at issue wouldthey affect the outcome. See Gary Hlobart Water Corpora-tion v. NL.R.B., 511 F.2d 284 (7th Cir. 1975). 1 do notfind such waiver here.What happened here is that Parks, in his zeal toachieve the most from the contract, allowed himself tobe carried away to the point of ignoring fundamentalstatutory rights. This occurred when he either directed,or acquiesced in, adverse personnel action against Fenclfor engaging in conduct which the statute protects.The whole background shows Parks' animosity towardFencl, as well as Rybicki, and the union roles theyplayed. The bad blood between them dated from prior tothe 1977 negotiations and grew in intensity as shown byParks' prediction later that year that he would get rid ofFencl one way or the other. In the final chapter beforeFencl's discharge, he zeroed in on him in several wayseven though less hostile options were available. If Fenclwas an overly disputatious steward, Parks was an equallycontentious industrial relations dir ctor.When construed in the light of this animosity, the de-cisions not to excuse the October 2 absences of Fencland Madsen, made after supervision learned each was atthe Board office, were discriminatory and inherently de-structive of rights protected by Section 7 of the Act.They help explain the reasons Fencl was suspended anddischarged a few days later.It is beyond dispute that Fencl was engaged in pro-tected activity on October 4 when he grieved the refus-als to excuse Madsen and himself. Miltimore's writeup ofhim, which was an adverse personnel action taken forengaging in that activity, was, without more, an interfer-ence with Section 7 rights and a discrimination whichdiscouraged membership in the Union. Parks and Milti-more sought to justify the writeup on the ground thatFencl omitted the first step grievance. That justification495 I)ECISIO)NS OF NATIONAL. LABOR RELATIONS BOARDlacks merit (1) because Fencl reasonably believed thefirst step already had taken place, and (2) because thecontract does not clearly and unequivocally waive em-ployee rights to the extent of jeopardizing a union stew-ard's employment for making an error in a grievanceprocedure.The Miltimore writeup was another managementthrust in the duel between Parks and Fencl with the ulti-mate goal of maneuvering Fencl into a position wherethe coup de grace could be administered. The employee(or pink) copies of the Miltimore and Muellenback wri-teups were evidence of that purpose which Fencl hadreason to keep. His acquisition of them and his posses-sion of them thereafter were in accordance with pastpractice. While management was certainly entitled toseek their return no significant business reason necessitat-ing return has been shown. On the other hand, substan-tial reason existed for Fencl to keep the evidence, par-ticularly in his steward capacity. In these circumstances,he may have been technically insubordinate in not hand-ing them over, but to hold him insubordinate in anymeaningful way honors form over substance. And that isexactly what Parks did in sending Miltimore to retrievethe first pink copy. Then a further effort to pyramid thecase against Fencl was made by issuing the Muellenbackwriteup because Fencl had refused to hand over his evi-dence of the first one. Predictably, he reacted the sameway to the second writeup. He took the pink copy andrefused to return it. Thus, Parks (with Fencl's coopera-tion) doubled the case against him. He parlayed this bypersonally ordering the return of a pink copy. True toform, Fencl again refused. The case for suspension beingcomplete Parks suspended him.As to the Miltimore writeup, there is the added factorthat at some point after Fencl showed it to Muellenback,he lost the pink copy and was incapable of returning it.He testified that was the last he saw of it, and I so find.But management was giving no quarter, for he was beingcharged with insubordination even if he did not have itto produce. In my view Fencl was on stronger ground ininsisting on his official union status and refusing to giveup evidence, a position he took with respect to both pinkcopies. Cf. AMF Voilt, Inc. a subsidiary of AMF Incorpo-rated, 223 NLRB 363 (1976).Parks played this game of one-upmanship with theeconomic strength of the employer and, in these laststages particularly, used the employee's job as a lever toadvance management's game. The inherent ability of anemployer to overpower the individual employee by suchmeans is one reason the policy of the Act supports col-lective employee action. In his grievance activities, in-cluding his efforts to retain the pink copies in the face ofmanagement orders to give them up, Fencl was assertingrights protected by the Act. Suspending him for doing sowas unlawful discrimination contrary to Section 8(a)(3)and (1) of the Act. Star Expansion Industries Corporation,supra.This last chapter in Fencl's employment with Re-spondent began with the absences of Madsen and himselfto give evidence at the Board office. Because they wereat the Board, their supervisors refused to excuse them.These refusals stimulated the jousting with grievancesand writeups which within a few days led to Fenci's sus-pension. Thus, their being at the Board office to giveevidence was a "but for" cause, not only in their beingheld unexcused, but also in Fencl's activities to remedythose claimed injustices and eventually in his suspension.Because of this, including the coincidence of timing, thesuspension violated Section 8(a)(4) of the Act as well as8(a)(3) and (1). E. H., Limited. d/b/a Earringhouse Im-ports, 227 NLRB 1107, 1108, 1109, 1110 (1977).The legal significance of events following Parks' an-nouncement of Fencl's suspension are more troublesometo resolve. Respondent could lawfully order anyone toleave its premises, even employees in good standing, andcertainly suspended employees. Moreover, it could law-fully take any measure reasonably necessary to achievecompliance with its order. Here Fencl refused to complywith Parks' order to leave and in effect invited forcefulejection. Parks later assigned this as a ground for dis-charge asserting that Fencl forced the Company to havehim arrested. Actually Parks seized the opportunity tohave him arrested.Although Fencl was insubordinate in refusing to leavethe plant when requested, I do not find this misconductso flagrant, considering all the circumstances, as to de-prive him of the Act's protection. See The Bettcher Man-ufacturing Corporation, 76 NLRB 527 (1948). The eventsdo not stand in isolation. Parks and Fencl were engagedin a duel, part of a lengthy contest between Companyand Union. When Fencl, in my view foolishly, refused toleave and persisted in that refusal, Parks pressed his ad-vantage and had him arrested. Practically speaking hedid not need to go that far. He had other alternatives.For example, he could have taken advantage of thepolice officer's effort to mediate following Fencl's signalthat he would leave if he got something in writing. ButParks rejected the opportunity, even though he musthave known an exit pass would be needed in mid-shift,thereby maintaining his hard-line position. His right todo so is not an issue here. What is at issue is his (andtherefore Respondent's) motive throughout this wholecourse of events. His out of hand rejection of the policeofficer's effort fits the pattern of a program to maneuverthe steward into an untenable position and then lowerthe boom on him.This is not one of those mixed motive cases with someevidence of discriminatory reason for discharge as wellas valid cause. This is the case of the professional person-nel official sparring with an amateur, part-time, union of-ficial who is also an employee. At stake is the employee'sjob. Based on the entire record I find that one of Parks'long range purposes was to rid himself of Fencl. Theconfrontation over the pink copies, which he engineered,provided the opportunity. Fencl's own insubordinationgave support to Parks' position. But I do not find Fencl'sinsubordination sufficient, given the peculiar circum-stances here of Parks' scheming and his rejection of aconciliatory opportunity in favor of the arrest route, toforfeit the normal protection against discriminationwhich the Act provides. To hold otherwise would allowthe employer the fruits of discrimination and place a pre-mium on the kind of machinations in which Parks en-496 OMC STERN DRIVEgaged. For these reasons I find the insubordination wasnot the real reason Fencl was discharged. I find that hiszealous union activity was. It follows that his discharge,like his suspension, violated Section 8(a)(3) and (1) of theAct. Star Expansion Industries Corporation. supra.As with the suspension, the incadents which set off thechain of events resulting in Fencl's discharge were thepresence of himself and of Madsen at the Board office onOctober 2. On this basis I find the discharge also violat-ed 8(a)(4) and (1) of the Act. E. .., Limited, d/b/a Ear-ringhouse Imports, .supra.IV. THlE. LEFFCTS 01 TriH UNFAIR ABOR PRACTICeSUPON COMMERCEThe unfair labor practices of Respondent set forth insection III, above, occurring in connection with the op-erations described in section 1, above, have a close andsubstantial relation to trade, traffic, and commerceamong the several states and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF1 LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By suspending the employment of Donald Fencl onOctober 6, 1978, and by discharging him on October 10,1978, and thereafter failing to reinstate him Respondent(I) committed unfair labor practices within the meaningof Section 8(a)(3) and (1) of the Act and (2) committedunfair labor practices within the meaning of Section8(a)(4) and (1) of the Act.4. These unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in unfair laborpractices, I recommend that it cease and desist therefromand take certain affirmative action to effectuate the poli-cies of the Act. I recommend that Respondent be or-dered to offer Donald Fencl immediate and full reinstate-ment to his former position or, if that position is notavailable, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privilegespreviously enjoyed, and that he be made whole tor anyloss of earnings incurred as a result of being suspendedon October 6, 1978, and discharged on October 10, 1978,with backpay to be computed as prescribed in F. W.Woolworth Co., 90 NLRB 289 (1950), and with interest asset forth in Isis Plumbing & Heating Co., 138 NLRB 716(1962), and Florida Steel Corporation, 231 NLRB 651(1977). I further recommend that Respondent be requiredto preserve and make available to Board agents, upon re-quest, all pertinent records and data necessary in analyz-ing and determining whatever backpay may be due. Ialso recommend that Respondent be required to post ap-propriate notices at its Waukegan plant.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this case, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER8The Respondent, OMC Stern Drive, A Division ofOutboard Marine Corporation, Waukegan, Illinois, itsagents, successors, and assigns, shall:1. Cease and desist from:(a) Suspending or discharging employees for engagingin union or other concerted protected activities or forgiving evidence to the Board.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights to self-organization, to form labor organizations, tojoin or assist a labor organization, to bargain collectivelythrough representatives of their own choosing, and toengage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection asguaranteed in Section 7 of the Act, or to refrain fromany or all such activities.2. Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Offer to Donald Fencl immediate and full reinstate-ment to his former position or, if that position is notavailable, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privilegesprevously enjoyed, and make him whole for any loss ofearnings in the manner set forth in the section entitled"The Remedy."(b) Expunge from its records the reports from person-nel department dated October 6, 1978, relating to thesuspension of Donald Fencl on October 6 and his dis-charge on October 10, 1978.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of hackpay dueunder the terms of this Order.(d) Post at its Waukegan, Illinois, plant copies of theattached notice marked "Appendix."9Copies of saidnotice, on forms provided by the Regional Director forRegion 13, after being duly signed by Respondent's au-thorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.' In the event no exceptions are filed as provided hb Sec 102 4 of theRules and Regulations of the National abor Relations Board. the find-ings. conclusions. and recommended Order herein shall. as proided inSec. 10248 of the Rules and Regulations, be adopted h the HBoard andbecome its findings. conclusions, and Order, and all objections iliereloshall he deemed aived for all purposes9 In the event no exceptions are filed as provllded by Sec 102 4 of theRules and Regulations of the National abor Relations Board. he find-ings, conclusions, aid recommended Order herein shall, a prolided inSec 102.48 of the Rules and Regulations, be adopted hb he loard aridbecome ilt findings, conclusions, arid Order, ad all objectliors theretoshall he deemed saised for all purposes497 498 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e) Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.